DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Reference characters “104" and “102" have both been used to designate the limitation of LRU (for example, see Specification, Paragraphs 33-39). Appropriate correction is required.

Claim Objections
Claims 1, 7-10 objected to because of the following informalities:  Claim 1 recites “the first LRU” in line 8, which should be corrected to “the LRU” to have proper antecedent basis to the limitation of “a line replaceable unit (LRU) circuit” previously recited in line 5. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 7-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benward (US 2019/0241284, IDS Document) in view of Wagner (US 6,614,355).
Regarding Claim 1, Wagner discloses a circuit for detecting discrete inputs (Figures 1-4), the circuit comprising: 
a power source (comprising 30, Figure 4A, external power supply, Figure 4B, power source/signal generator in 3, Figures 1, 3, Paragraph 44);
a diode set coupled to the power source (comprising 7, Figure 2, Paragraph 8);
wherein the diode set comprises a Zener diode (a first diode in 7 (with anode coupled to the power source) comprises a Zener diode, Figure 2) and a protection diode (a second diode (with anode coupled to ground) in 7, Figure 2), wherein a voltage drop across the Zener diode remains constant during operation (Zener diode maintains a constant voltage based on its threshold voltage during operation, Figure 2), 
a line replaceable unit (LRU) circuit (Paragraph 7, “…..an LRU (also referred to as a unit under test or UUT)”, comprising 2, Figure 1); and 
a logic detection and processing circuit that is operably connected to the LRU (comprising part of 3, Figure 1), wherein the logic detection and processing circuit is configured to detect a state of the LRU based on a detected voltage (Paragraph 44, “....testing system 3 thereafter analyzes the return RF signal based on a method used for EMC determination and creates a resultant signature representative of relevant data in accordance with the analysis method”),
wherein a cathode of the Zener diode is connected to a cathode of the protection diode (diodes in 7, Zener diode and protection diode are cathode to cathode connected, 
Benward does not disclose that the protection diode is reverse biased during a negative overcurrent event (Benward’s diode set connection differs and does not meet the above limitation).
Wagner discloses a circuit for detecting discrete inputs (Figures 1-6), the circuit comprising: 
a power source (130, 144, Figure 1); 
a diode set coupled to the power source (comprising 110, 112, Figure 1), 
wherein the diode set comprises a Zener diode (112, Figure 1) and a protection diode (110, Figure 1), wherein a voltage drop across the Zener diode remains constant during operation, wherein the protection diode is reverse biased during a negative overcurrent event (when a negative overcurrent occurs at 104, 110 is reverse biased, Figure 1);
a circuit (circuit coupled to 104, 102, Figure 1); and 
a logic detection and processing circuit (122, Figure 1) that is operably connected to the circuit (122 and the circuit operably connected via ground connection, Figure 1), 
wherein a cathode of the Zener diode is connected to a cathode of the protection diode (a cathode of 112 connected to a cathode of 110, Figure 1) and an anode of the Zener diode is connected to the logic detection and processing circuit (anode of 112 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the circuit of Benward, a diode set as taught by Wagner, to provide the additional/desired clipping and clamping circuitry to ensure that the voltage levels provided to the logic and processing circuit are within the prescribed ranges (see Wagner, Column 3, lines 32-35).
Regarding Claim 7, combination of Benward and Wagner discloses the circuit of claim 1, wherein the power source is provided from a generator (Benward, signal generator 15, Figure 3).
Regarding Claim 8, combination of Benward and Wagner discloses the circuit of claim 1, wherein the power source is provided from an external power source (Benward, external power supply, Figure 4B).
Regarding Claim 9, combination of Benward and Wagner discloses the circuit of claim 1, wherein the LRU is selectably connected to logic detection and processing circuit using a switch (Benward, comprising 17, Figure 1, 3-4, Paragraph 53, “…The relay matrix 17 acts as a switch that selectively couples the signal generator/analyzer 15 to each terminal of the input/output port 4 in order to input the RF signal 22 to the UUT 2'….”).
Regarding Claim 10, combination of Benward and Wagner discloses the circuit of claim 1, wherein the LRU is selectably connected to logic detection and processing circuit using a switch to provide protection (Benward, comprising 17, Figure 1, 3-4, Paragraph 53, “…The relay matrix 17 acts as a switch that selectively couples the signal 
Claim 11 basically recites a method corresponding to the circuit of Claim 1. Therefore, Claim 11 is rejected at least for the same reasons as for Claim 1.
Regarding Claim 14, combination of Benward and Wagner discloses the method of claim 11, further comprising switching the circuit from a first mode to a second mode (Benward, comprising 17, Figure 1, 3-4, Paragraph 53, “…The relay matrix 17 acts as a switch that selectively couples the signal generator/analyzer 15 to each terminal of the input/output port 4 in order to input the RF signal 22 to the UUT 2'….”, Paragraph 71).
Regarding Claim 15, combination of Benward and Wagner discloses the method of claim 14, wherein the first mode is powered by a generator (signal generator 15, Figures 3, 4A).
Regarding Claim 16, combination of Benward and Wagner discloses the method of claim 15, further comprising maintaining the constant voltage drop over a range of operation of the generator (Paragraph 53, “…..Transient voltage and/or current produced as a result of the RF signal 22 is clamped and/or filtered by the components of the TVS 7 & NETWORK 8…”).
Claim 17, combination of Benward and Wagner discloses the method of claim 14, wherein the second mode is powered by an external power source (external power supply, Figure 4B).
Regarding Claim 18, combination of Benward and Wagner discloses the method of claim 17, wherein further comprising maintaining the constant voltage drop when operating in the second mode (Zener diode maintains a constant voltage based on its threshold voltage second mode, Figure 2 of Benward, 112 in Figure 1 of Wagner).
Regarding Claim 19, combination of Benward and Wagner discloses the method of claim 11, further comprising protecting the circuit during a negative over-current event (7 comprises bidirectional diodes and provides negative over-current event, Figure 2 of Benward, 110 reverse biased for negative overcurrent, Figure 1 of Wagner in the combination).
Regarding Claim 20, combination of Benward and Wagner discloses the method of claim 11, further comprising protecting the circuit during a positive over-current event (7 comprises bidirectional diodes and provides positive over-current event, Figure 2, 112 providing protection during positive overcurrent, Figure 1 of Wagner in the combination).

Response to Arguments
Applicant's arguments filed on 12/15/2021 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejection necessitated by amendments.
Applicant’s arguments are directed toward the amended limitations and the 102 rejection using Benward reference and the arguments are rendered moot in view of new .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goodrich et al. (US 2011/0054721) discloses a vehicle monitoring system comprising an LRU with built-in test equipment (Paragraph 166, “IAC-1239 LRU is capable of storing built-in test (BIT), built-in test equipment (BITE) and exceedances, and operational information for downloading into the Maintenance Support Device (MSD), or like equipment…”); Hanson et al. (US 2016/0154754) discloses “an Ethernet test link can be used for both factory test and field maintenance of electronic line replaceable units (LRU's) such as Generator Control Units (GCU's) and Secondary Power Distribution Assemblies (SPDA's) for aircraft” in Paragraph 4.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY M THOMAS/Examiner, Art Unit 2836, 12/30/2021                                                                                                                                                                                                      
						/JARED FUREMAN/                                                                 Supervisory Patent Examiner, Art Unit 2836